Citation Nr: 1514413	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  10-31 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for sleepless nights.

2.  Entitlement to service connection for muscle and joint pain, to include a chronic undiagnosed illness or a medically unexplained multisymptom illness, such as fibromyalgia.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to June 1995.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  
 
The issues of entitlement to service connection for a neck disability, gastroesophageal reflux disease (GERD), kidney disease, and rashes have been raised by the record in a March 2015 statement from the Veteran's representative, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for a muscle and joint pain is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran has been diagnosed with insomnia which is at least as likely as not related to his service connected disabilities.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for insomnia (claimed as sleepless nights) have been met.  38 U.S.C.A. §§  101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2014).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

Here, the Veteran is seeking entitlement to service connection for "sleepless nights."  VA outpatient treatment records show that the Veteran described disrupted sleep and nightmares associated with his service connected PTSD.  He also complained to his treatment providers that he was unable to sleep at night due to pain.  VA treatment records include a diagnosis of insomnia.  The Board notes that although insomnia may sometimes be a symptom of another underlying medical condition, both primary insomnia and insomnia secondary to another Axis I diagnosis are recognized as psychiatric disorders by the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  

A review of all the evidence of record reflects that at least some of the Veteran's sleep problems are related to his service connected PTSD and the Board is precluded from differentiating between symptomatology attributed to a non-service connected disability and a service connected disability in the absence of medical evidence which does so, evidence which is not available in this case.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Accordingly, the Board will afford the Veteran the benefit of the doubt and grant entitlement to service connection for insomnia secondary to the Veteran's service connected PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to service connection for insomnia is granted.  


REMAND

The Veteran is also seeking entitlement to service connection for pain in his muscles and joints, which was treated as a claim for fibromyalgia by the RO and denied because the Veteran does not have a current diagnosis of fibromyalgia.

However, the Veteran's representative noted in a March 2015 brief that although the Veteran has not been diagnosed with fibromyalgia, he has been diagnosed with myofascial pain and myositis.  The Veteran's representative has also suggested that the Veteran may suffer from a pain disorder.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified the scope of a claim on appeal by holding that when a claimant makes a claim, he/she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  The Court in Clemons held that that the scope of a disability claim includes any disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and other information of record.  Here, the Veteran is seeking service connection for symptoms of muscle and joint pain, regardless of whether that disability is diagnosed as fibromyalgia or something else.  Accordingly, the Board finds that additional development, including a VA examination, is required to clarify the nature and etiology of the Veteran's muscle and joint pain.

As the Veteran served in Southwest Asia during Operation Desert Storm/Desert Shield, both the VA examiner and the RO should address whether service connection may be established for a chronic disability that cannot be attributed to a known clinical diagnosis (undiagnosed illness) or for a medically unexplained multisymptom illness (e.g., chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome) based on his Gulf War service.  See 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2014).

Accordingly, the case is REMANDED for the following action:

1. Associate the Veteran's most recent VA outpatient treatment records with his claims folder.  

2. Once this is done, the RO should schedule the Veteran for a VA examination of his muscle and joint pain.  The examiner should diagnose any disability or disabilities that would cause the symptoms of chronic widespread muscle and joint pain described by the Veteran.  

For any diagnosed condition, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's disability had onset in service or was caused or permanently aggravated by the Veteran's active military service.

As the Veteran served in Southwest Asia during the first Gulf War, the VA examiner should address whether service connection may be established for a chronic disability that cannot be attributed to a known clinical diagnosis (undiagnosed illness) or for a medically unexplained multisymptom illness (e.g., chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome) based on his service.  See 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2014).

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


